DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 31 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 31 recites the limitations wherein “the heat exchanger is directly connected to the second outlet of the LTS without an intervening transition joint” in lines 1-3 is a new matter. There is insufficient support in the original application for the recited claim limitations. The limitation introduces new matter as the recitation of “without an intervening transition joint” has a scope which encompasses the exclusion of any other system/apparatus that comprises t heat 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 31 recites the limitation the heat exchanger is directly connected to the second outlet of the LTS without an intervening transition joint” in lines 1-3. However, the above limitation is a negative limitation that renders claim indefinite since the limitation tends to define the invention by excluding elements that the invention does not have; rather than pointing out the invention. Thus, the limitation appears to be an attempt to claim the invention by excluding what the inventors did not invent rather than distinctly and particularly pointing out what they did invent.  See MPEP 2173.05(i).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-13 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent number 5,402,645 Johnson et al. (hereinafter Johnson) in view of U.S. patent number 3,983,191 Schauls and U.S. patent application publication number 2004/0228781 Tonkovich et al. (hereinafter Tonkovich) and U.S. patent application number 20040055329 Mathias et al. (hereinafter Mathias).
Regarding claim 8, Johnson discloses a cryogenic processing system (figures 1A and IB) comprising a chiller 64; a low temperature separator (LTS) 66 including an inlet 62 fluidly connected to the chiller 64, a first outlet 70 and a second outlet 68; a flash drum 74 including an inlet 70 fluidly connected to the LTS 66 and a plurality of conduits 78/82; and a heat exchanger 30 fluidly connected to the second outlet 68 of the LTS 66 and the plurality of conduits 78/82 of thereby defining a fluid passage. 
This is disclosed by Schauls who provides a plate-type heat exchanger for heat exchange between multiple streams (see figures 1-2 and 4-6). Schauls discloses that a plate-type heat exchanger can comprise of a stack of parallel plates 12 that are connected through side bars 14 with a corrugated fin between side bars forming a first layer and an inner passage, thereby defining a fluid passage [passage 24, 44] (fins 28/30/32; see col. 4, ln 54 to col. 5, ln 15). Schauls states "a metallic sealing means 14, sealingly connects adjacent plates along the margins to define a vertical passageway between each pair of adjacent plates. The metallic sealing means 14 preferably comprises a plurality of elongated metallic bars arranged in end-to-end abutting relationship along the margins of the plates” (see column 3, lines 50-67) and “the fin packing is illustrated as sandwiched between a pair of metallic plates which would correspond to the plates 12 of the heat exchanger" (see column 4). It would have been obvious to one of ordinary skill in the art at the time of applicant's filing to utilize a plate-fin heat exchanger as disclosed by Schauls as the heat exchanger in Johnson in order to provide a high heat transfer surface area in a compact design. Plate-fin heat exchangers are widely well known to one of ordinary skill in the art to be utilized in cryogenic applications and utilizing a plate-fin heat exchanger as disclosed in Schauls as a heat exchanger in Johnson would by a simple substitution of one known element for another to obtain predictable results. 
Johnson and Schauls do not disclose that the heat exchanger materials (e.g., the first, second side bars and the fin element) and bonds used are formed from nickel-iron alloy. 

Johnson, Schauls, and Tonkovich do not explicitly disclose that the nickel content of the nickel-iron alloy is between about 32% and 42%. 
This is disclosed by Mathias as a well-known alloy composition for heat exchangers (see paragraph 73 of Mathias, wherein Mathias teaches the iron-nickel alloy contains in excess of about 36% nickel). Clearly, a Ni-Fe alloy with such Nickel composition is well known in the art and it would have been obvious to one of ordinary skill in the art at the time of applicant's filing to modify the modified Johnson by utilize a Ni-Fe alloy that contains in excess of about 36% nickel as disclosed by Mathias with the heat exchanger of Johnson in order to provide high ductility and low expansion at the cryogenic low temperatures occurring with liquefied natural gas. Clearly, nickel-iron alloys are well known to be utilized in the heat exchanger art and a 
Regarding claim 9, Schauls discloses a parting sheet 12 extending between and connected to the first and second side bars 14. See motivation to utilize the heat exchanger of Schauls with the apparatus of Johnson in the rejection of claim 8 above. It would have been obvious to one of ordinary skill in the art at the time of applicant's filing, for the modified plate-fin heat exchanger of Johnson to have a parting sheet extending between and connected to the first and second side bars as disclosed by Schauls in order to provide multiple fluid passages. Tonkovich provides that heat exchanger material can commonly be constructed of nickel-iron alloys. See the rejection and motivation to combine in the rejection of claim 8 above.
Regarding claim 10, Schauls and Tonkovich both provide bonding of heat exchanger material (Schauls provides that the side bars and parting sheet can be brazed together; see column 5 while Tonkovich provides that all heat exchanger components which can be made of Nickel-iron alloy can be diffusion bonded together to form a single integral heat exchanger; see paragraph 46). Clearly bonding of heat exchanger parts to each other are well known and it would have been obvious to one of ordinary skill in the art at the time of applicant's filing to utilize bonding of the parts to form an integral piece as disclosed by Schauls and Tonkovich in order to avoid leakage of heat exchanged streams. Further see the rejection and motivation to combine with respect to claim 8 above.
Regarding claim 11, Tonkovich further discloses the use of diffusion bonding heat exchanger parts together (see paragraph 46). It would have been obvious to one of ordinary skill 
Regarding claim 12, see the rejection of claims 8-11 above. Diffusion bonding nickel-iron heat exchanger parts to each other is well known.
Regarding claim 13, Schauls further discloses wherein the heat exchanger includes a first portion, (top of heat exchanger) connected to a second portion (bottom of heat exchanger), the first portion including a first inlet plenum 16 configured to receive a first cryogenic fluid (cryogenic fluids of Johnson) and the second portion including a second inlet plenum 22 configured and disposed to receive a second cryogenic fluid (cryogenic fluids when applied in Johnson). See motivation to utilize the heat exchanger of Schauls in Johnson with respect to claim 8 above.
In regard to claim 31, Johnson discloses the cryogenic gas processing system according to claim 8, wherein Johnson discloses the heat exchanger (30) is directly connected to the second outlet (68) of the LTS (See Johnson fig. 1A-1B), except for the connection is without an intervening transition joint. It would have been an obvious matter of engineering expedient to connect the second outlet of the LTS with the heat exchanger without any intervening transition joint, for a predictable result of smooth fluid transfer between the LTS and the heat exchanger. In addition, applicant has not disclosed that the connection without an intervening transition joint solves any stated problem or is for any particular purpose. (See also the 112(a) and (b) rejection above. 

s 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schauls in view of Tonkovich and Mathias.
Regarding claim 14, Schauls discloses a first side bar, a second side bar, a fin element extending between the first side bar and the second side bar forming a first layer of the heat exchanger, the fin element including an inner passage, thereby defining a fluid passage, a bond joining the fin element and the first and second side bars (brazing, see columns 2-5; side bars 14 and fins 28/32; see col. 4, ln 54 to col. 5, ln 15). Schauls discloses a plate-type heat exchanger for heat exchange between multiple streams (see figures 1-2 and 4-6). Schauls discloses that a plate-type heat exchanger can comprise of a stack of parallel plates 12 that are connected through side bars 14 with a corrugated fin between side bars forming a first layer and an inner passage, thereby defining a fluid passage [passage 24, 44] (fins 28/30/32; see col. 4, ln 54 to col. 5, ln 15). Schauls states "a metallic sealing means 14, sealingly connects adjacent plates along the margins to define a vertical passageway between each pair of adjacent plates. The metallic sealing means 14 preferably comprises a plurality of elongated metallic bars arranged in end-to-end abutting relationship along the margins of the plates” (see column 3, lines 50-67) and “the fin packing is illustrated as sandwiched between a pair of metallic plates which would correspond to the plates 12 of the heat exchanger" (see column 4).
Schauls does not disclose that the side bars and fin element are made from nickel-iron alloy and the bonds are nickel-iron alloy bonds. This is disclosed by Tonkovich who provides a plate-fin heat exchanger wherein the components of a heat exchanger can be made of nickel-iron alloy which can be diffusion bonded to each other to form one integrated heat exchanger (see paragraphs 31, 35, 37, and 46). It would have been obvious to one of ordinary skill in the art at the time of applicant's filing to utilize diffusion bonded nickel-iron alloy components for use in a 
Regarding claim 15, Schauls discloses a parting sheet 12 extending between and connected to the first and second side bars 14. Tonkovich provides that heat exchanger material 
Regarding claim 16, Schauls and Tonkovich both provide bonding of heat exchanger material (Schauls provides that the side bars and parting sheet can be brazed together; see column 5 while Tonkovich provides that all heat exchanger components which can be made of Nickel-iron alloy can be diffusion bonded together to form a single integral heat exchanger; see paragraph 46). Clearly bonding of heat exchanger parts to each other are well known and it would have been obvious to one of ordinary skill in the art at the time of applicant's filing to utilize bonding of the parts to form an integral piece as disclosed by Schauls and Tonkovich in order to avoid leakage of heat exchanged streams. Further see the rejection and motivation to combine with respect to claim 14.
Regarding claim 17, Tonkovich further discloses the use of diffusion bonding heat exchanger parts together (see paragraph 46). It would have been obvious to one of ordinary skill in the art at the time of applicant's filing to utilize diffusion bonding in a heat exchanger as disclosed by Tonkovich with the heat exchanger of Schauls as diffusion bonding provides joining of parts without metallurgical discontinuities or porosity which could lead to flow or leak problems within the heat exchanger.
Regarding claim 18, see the rejection of claims 14 and 17 above. Diffusion bonding nickel-iron heat exchanger parts to each other is well known.
Regarding claim 19, Schauls further discloses wherein the heat exchanger includes a first portion, (top of heat exchanger) connected to a second portion (bottom of heat exchanger), the first portion including a first inlet plenum 16 configured to receive a first cryogenic fluid and the second portion including a second inlet plenum 22 configured and disposed to receive a 
Regarding claim 20, Schauls as modified further discloses a conditioning flow inlet plenum (16 or 22 or 36) having a conditioning flow inlet and a conditioning flow outlet plenum (26 or 20 or 38) having a conditioning flow outlet, being configured and disposed to direct a cryogenic fluid across the fin element formed by the nickel-iron alloy (taught by Tonkovich, see rejection of claim 14 above). All of the plenums are configured to direct fluids that can be at cryogenic temperatures. The examine further goes on official notice that utilization of plate-fin heat exchangers utilized with cryogenic fluids is well known in the art to one of ordinary skill at the time of applicant's filing.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson, Schauls, Tonkovich and Mathias as applied to claim 8 above, and further in view of Bagnoli et al. (US 3,919,073).
In regard to claim 28, Johnson as modified disclose the cryogenic gas processing system/ the heat exchanger according to claim 8, but does not explicitly teach the iron content of the nickel-iron alloy is between about 34% and 38%.
This is disclosed by Bagnoli who provides a heat exchanger tubes suitable for heating a hydrocarbon, wherein the heat exchanger tubes made of C-Mg-silicon-Mo-nickel-chromium-iron alloy (Alloy 2), wherein the iron content of the alloy is between about 34% and 38% (See Table 1—iron content of ≈ 34.78). Clearly, a Ni-Fe alloy with such iron composition is well known in .

Claims 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson, Schauls, Tonkovich and Mathias as applied to claim 8 above, and further in view of Tada (US 2004/0072013).
In regard to claims 29 and 30, Johnson as modified disclose the cryogenic gas processing system according to claim 8, wherein Johnson in view of Tonkovich teaches each of the first nickel-iron alloy bond and the second nickel-iron alloy bond comprises application of additional nickel-iron alloy material (see Tonkovich, paragraphs 31, 35, 37, and 46). In addition, Tada also discloses a plate type heat exchanger constituted by laminating alternately plates and fins and brazing them was prepared by a method in which a brazing alloy powder was adhered to plates 1 and the plates were laminated with fins 2 and bars 3, wherein the laminated plural plates and fins or contacting portions of laminated plural plates are brazed to form a heat exchange area, is characterized in that at least the plate surface and the fin surface contacting to the fluid are covered by an alloy comprising in weight ration 25 to 35% chromium, 5 to 7% phosphorus, 3 to 5% silicon, 0.001 to 0.1% of at least one selected from the group consisting of aluminum, . 

Claim 32 are rejected under 35 U.S.C. 103 as being unpatentable over Schauls, Tonkovich and Mathias as applied to claim 14 above, and further in view of Bagnoli et al. (US 3,919,073).
In regard to claim 32, Schauls as modified disclose the heat exchanger according to claim 14, but does not explicitly teach the iron content of the nickel-iron alloy is between about 34% and 38%.
This is disclosed by Bagnoli who provides a heat exchanger tubes suitable for heating a hydrocarbon, wherein the heat exchanger tubes made of C-Mg-silicon-Mo-nickel-chromium-iron alloy (Alloy 2), wherein the iron content of the alloy is between about 34% and 38% (See Table 1—iron content of ≈ 34.78). Clearly, a Ni-Fe alloy with such iron composition is well known in the art and it would have been obvious to one of ordinary skill in the art at the time of applicant's .

Claim 33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Schauls, Tonkovich and Mathias as applied to claim 14 above, and further in view of Tada (US 2004/0072013).
In regard to claims 33 and 34, Schauls as modified disclose the cryogenic gas processing system according to claim 14, wherein Schauls in view of Tonkovich teaches each of the first nickel-iron alloy bond and the second nickel-iron alloy bond comprises application of additional nickel-iron alloy material (see Tonkovich, paragraphs 31, 35, 37, and 46; See also the rejection of claim 14). In addition, Tada also discloses a plate type heat exchanger constituted by laminating alternately plates and fins and brazing them was prepared by a method in which a brazing alloy powder was adhered to plates 1 and the plates were laminated with fins 2 and bars 3, wherein the laminated plural plates and fins or contacting portions of laminated plural plates are brazed to form a heat exchange area, is characterized in that at least the plate surface and the fin surface contacting to the fluid are covered by an alloy comprising in weight ration 25 to 35% chromium, 5 to 7% phosphorus, 3 to 5% silicon, 0.001 to 0.1% of at least one selected from the group consisting of aluminum, calcium, yttrium and mischmetal and balance of mainly nickel, . 

Response to Arguments
Applicant's arguments filed 08/14/2020 have been fully considered but they are not persuasive. 
Applicant's arguments (pages 8-9) that Tonkovich does not include a heat exchanger having both fins and plates, and thus Tonkovich cannot be utilized to teach plate-fin heat exchanger of an iron-nick alloy, as asserted in the Office Action and the Advisory Action. The Board Decision acknowledges that “Appellant contends, however, that this structure [of Tonkovich] is not reasonably the same as a plate-fin heat exchanger.” Board Decision, page 6. More particularly, Tonkovich is limited to an apparatus having at least one microchannel with a base wall and at least one fin projecting into the process microchannel. These microchannels are 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, the examiner provide a secondary reference Schauls to teach a heat exchanger having both fins and plates, wherein Schauls discloses a plate-type heat exchanger for heat exchange between multiple streams (see figures 1-2 and 4-6). Schauls discloses that a plate-type heat exchanger can comprise of a stack of parallel plates 12 that are connected through side bars 14 with a corrugated fin between side bars forming a first layer and an inner passage, thereby defining a fluid passage [passage 24, 44] (fins 28/30/32; see col. 4, ln 54 to col. 5, ln 15). Tonkovich is simply introduced to teach a heat exchanger wherein the components of the heat exchanger can be made of nickel-iron alloy. Therefore, the argument is not persuasive.
Applicant's arguments (page 10) that the Office Action/Advisory Action attempts to conflate Tonkovich’s teachings of the process microchannel with the teachings of the adjacent heat exchanger. However, as clearly noted by FIG. 1 of Tonkovich above and the related description, the heat exchanger is adjacent to the process microchannel process, which is implementing the purported “plates” and “fins” in support of a catalyst fluid reaction. Tonkovich is not drawn to a plate and fin heat exchanger.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEBESHET MENGESHA whose telephone number is (571)270-1793.  The examiner can normally be reached on Mon-Thurs 7-4, alternate Fridays, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
/W.M/Examiner, Art Unit 3763                                                                                                                                                                                                        /FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763